Citation Nr: 0012085	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  99-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for chondrocalcinosis 
of the knees.  

2.  Entitlement to service connection for varicose veins of 
the right leg.

3.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In July 1997, the Board remanded the veteran's claim for an 
evaluation in excess of 10 percent for varicose veins of the 
left leg to the RO.  While that claim was in appellate status 
the veteran perfected an appeal as to the issue of 
entitlement to service connection for varicose veins of the 
right leg, and chondrocalcinosis of both knees.

In a statement signed by the veteran's representative and 
dated in May 1998, the veteran's representative reported that 
the veteran had requested that "his appeal for varicose veins 
be dropped, as discussed with him on May 22, 1998, at 9:25 
a.m."  Thereafter, the RO considered the appeals as to the 
issues of entitlement to service connection for varicose 
veins of the right leg, and an evaluation in excess of 10 
percent for varicose veins of the left leg as having been 
withdrawn.  However, under the provisions of 38 C.F.R. 
§ 20.204(c) (1999), a representative may not withdraw a 
substantive appeal filed personally by the appellant, without 
the express written consent of the appellant.  In this case 
the veteran submitted the pertinent substantive appeals 
personally.  Therefore, the statement from his representative 
did not serve to withdraw his appeal.  These issues will be 
considered in the remand portion of this decision.


FINDING OF FACT

The claim for service connection for chondrocalcinosis of the 
knees is not supported by competent evidence of a nexus to 
service.  


CONCLUSION OF LAW

The claim for service connection for chondrocalcinosis of the 
knees is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reveals that 
they are negative for reference to, treatment of, or 
diagnosis referable to knee dysfunction, to include 
chondrocalcinosis of the knees.  What these records do show 
is that the veteran was noted to have mild varicosities of 
the left leg at time of discharge in May 1946.  The SMRs also 
reflect that the veteran was seen for low back complaints, 
and that his preservice medical history included a fracture 
of the spine from an automobile accident.  He was 
reclassified and given light duty as a postal clerk due to 
his back complaints.  

Evidence of record includes VA X-ray of the veteran's knees 
in January 1997.  It was reported that there was moderately 
advanced patella femoral degenerative joint disease (DJD) 
with associated joint space narrowing, bilaterally.  The 
diagnostic impression was moderately advanced patellar 
femoral DJD, bilateral.  VA computerized tomography (CT) scan 
of the left knee in January 1997 showed patellar femoral DJD, 
and small joint effusion.  In February 1997, the veteran was 
seen at a VA facility.  At that time, he related that was 
trying to obtain an increased rating for his service-
connected left leg varicose veins.  The physician noted that 
she explained to him that DJD of the knee was "usually a 
normal sign of aging and use."  She also noted that he had 
been in service 50 years ago.  

On VA examination in October 1997, the veteran reported that 
in July 1943, he began to have aching in his legs after 
walking a couple of hours.  As a result, he was given light 
duty with no more walking or lifting.  He also reported some 
postservice injections for varicose veins resulting in some 
relief of symptoms.  He said that he currently was unable to 
be on his legs for any length of time.

The examiner found mild varicosities of the legs and ankles, 
bilaterally, but it was his opinion that the veteran's 
varicosities actually had nothing to do with his present 
symptomatology and "likely never have."  The physician 
related that chondrocalcinosis is a disability of unknown 
cause that usually appears in maturity.  The prognosis was 
"usually excellent with severe destructive arthropathy 
resembling neuropathic (Charcot's) joints may occur."  The 
examiner went on to say that it seemed as likely as not that 
the veteran's symptoms in 1943 were from this condition and 
that the varicosities at that time were a "red herring."  

At a personal hearing in March 1999, the veteran testified 
that he had problems with both of his legs during military 
service.  He said that he continued to have similar 
complaints at the current time.  He reported that subsequent 
to service he had changed his occupation several times in 
order to avoid being on his feet for any length of time.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifested within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

While the SMRs reflect mild left leg varicosities at time of 
discharge, they are negative for disability of the knees and 
postservice records do not reflect such until 1997 when a 
diagnosis of bilateral DJD was made.  This was over 50 years 
after military service ended.  Viewed in a generous light, 
the veteran's statements could be viewed as reporting knee 
pain in service.  He is competent to report such pain.  Thus 
there is competent evidence of service injury or disease 
satisfying the second Caluza element for a well-grounded 
claim.

The diagnosis supplied on the October 1997, VA examination 
provides competent evidence of current disability, and 
satisfies the first Caluza element for a well-grounded claim.

On the VA examination report of October 1997, the examiner 
opined that there was a likely relationship between the 
veteran's current diagnosis of chondrocalcinosis and "the 
veteran's symptoms in 1943."  It could be argued that this 
opinion satisfies the nexus requirement and thereby renders 
the veteran's claim well grounded.  This opinion, however, 
appears to have been based on the veteran's relation of his 
medical history, which is inaccurate in several important 
respects.  For example, the veteran dated the onset of his 
symptoms to July 1943, which was prior to service.  
Additionally, the veteran reported that he received light 
duty because of complaints associated with his knees, but the 
SMRs actually reflect that he received light duty and a 
postal clerk job as a result of back complaints.  Lower 
extremity problems were not noted as being a reason for this 
reclassification.  

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's account of 
his medical history and service background).

Consequently, there is no competent medical evidence of 
record that establishes a nexus relationship between current 
knee disability and active service.  See Caluza, supra.  The 
appellant's opinion in this matter is not competent evidnece 
of the required nexus.  See Espiritu, supra, and Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) and does not constitute 
cognizable evidence upon which to reach the merits of this 
matter.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak, supra.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran's chondrocalcinosis is of service onset, he has not 
met his burden of submitting evidence that his claim for 
service connection for such is well grounded.  Grottveit, 
supra; Tirpak, supra.  Accordingly, the appellant's claim for 
service connection for chondrocalcinosis of the knees is not 
well grounded, and the claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  


ORDER

The claim for service connection for chondrocalcinosis of the 
knees is denied.  


REMAND

As noted in the introduction section of this decision, the 
claims for service connection for varicose veins of the right 
leg, and an increased evaluation for varicose veins of the 
left leg, remain in appellate status.  However, it could be a 
denial of due process for the Board to proceed with 
consideration of the veteran's claims when he may be under 
the impression that appeals as to those issues have been 
withdrawn, and he and his representative have not had the 
opportunity to present additional argument and evidence.  See 
Marsh v. West, 11 Vet App 468 (1998).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure due process, this case is remanded, in part, for 
the following:

1.  The veteran should be requested to 
clarify in writing whether he wishes to 
withdraw his appeals as to the issues of 
entitlement to service connection for 
varicose veins of the right leg and an 
increased rating for varicose veins of 
the left leg.

2.  If the veteran does not supply 
express written consent for the 
withdrawal of his appeals, the RO should 
ensure that it has complied with any 
applicable duty to assist the veteran 
with the development of his claims, and 
has afforded him and his representative 
an opportunity to present additional 
argument and evidence.  The RO should 
then readjudicate those claims.  If they 
remain denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

